DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending.
Information Disclosure Statement
The information disclosure statement filed 02/25/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign document DE 20301410 is lacking a translation of the abstract. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 1-2 recites the limitation "the distance" in lines 8 and 5 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “flexibly attached” which does not appear to have any definition that would lead the skilled artisan to understand what was specifically meant. It is unclear as the skilled artisan cannot determine which component needs to be flexible if any, and/or what can be considered a flexible attachment. For purposes of prosecution, either the two components that are being attached need to be flexible or the mechanism itself needs to be flexible, or in the alternate can flex to a degree such as a snap connector in order to couple two components together.
Claim 6 recites the limitation "the subject" in lines four. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the subject body" in line 5, which also likely needs to include the possessive “the medical subject’s body”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rotatable attachment" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the projection" in line three. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the middle" in line three, as the orientation of the device depending on how it is being held can change. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Mar US Patent 6,605,046 (hereinafter Del Mar).
Regarding claim 1, Del Mar discloses a medical device for a medical subject (Figure 1), comprising: a main body (element 19, see also housing near element 41 in Figure 2b) and two electrodes (electrodes 25 and 27), wherein each electrode comprises a base (element 109) having an adhesive surface for adhering and electrically contacting to the a-medical subject (column 8 lines 27-41, which details an adhesive layer 107 over the base 109, which are all part of elements 25 and 27 of Figure 2b), and wherein one of said electrodes comprises an arm which projects from the base (elements 29 and 31), wherein the arm is attached, at one end, to the respective electrode base and (Figure 2b shows such a connection), at the other end, to an electrode attachment of the main body (Figure 2b), wherein said arm is rotatable 
Regarding claim 2, Del Mar discloses wherein each of the two electrodes comprises an arm which projects from the respective base, each said arm being attached, at one end, to the respective base and, at the other end, to a respective electrode attachment of the main body, wherein each said arm is rotatable about the respective electrode attachment of the main body such that the distance between the two electrode bases is variable (Figure 2b shows that two electrodes have arms that can swivel and change their relative distance between the other components of the device).
Regarding claim 3, Del Mar discloses that the arm is attached rotatably attached about the respective electrode attachment (Figure 2b where the attachment is at 33 but also shown at 110 in Figure 5).
Regarding claim 4, Del Mar discloses that the arm (elements 29 and 31) are flexible (column 6 lines 65-67 which detail they are an adhesive pad, or in the alternate if constructed with similar materials and layers as shown in Figure 5, elements 109 and 107 are a plastic backing with an adhesive layer, both of which are considered flexible, especially given the lack of degrees of freedom in the claim).
Regarding claim 5, Del Mar discloses that the arm is flexibly attached to the respective base (arm 29, 31 as per Figure 2b are attached to electrode base 25 and 27, see also column 6 lines 57-67 which details they include adhesives which is being considered a flexible attachment as both components of the attachment are flexible to 
Regarding claim 6, Del Mar discloses that the arm is rotatable about the respective electrode attachment of the main body such that the distance between the two electrode bases can be varied by the thorax breathing motion of the subject (Figure 2b which shows the distance can be varied, the breathing of the user does not alter the structure).
Regarding claim 13, Del Mar discloses that the electrode attachments to the main body of the device (Figure 2b elements 33) are located in a surface of said device along a rectilinear line of said surface (Figure 2b showing they are in a straight line) that comprises the projection of the device centre of mass projected perpendicularly to said surface (element 112 is a better representation of 33 shown in Figure 5 that project outward from the center of mass in a perpendicular fashion).
Regarding claim 15, Del Mar discloses that the electrode attachments to the main body of the device are located in a surface of said device symmetrically from a bisecting plane of said device (Figure 2b shows that the electrode attachments are symmetrically located on either side of the device and the bisecting plane).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 7-8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR Publication 20120068264 (hereinafter Lee) in view of Lee et al. US Publication 2016/0198972 (hereinafter Lee ‘972).
Regarding claim 1, Lee discloses a medical device for a medical subject (Figures 3, 5, and 7-10), comprising: a main body (elements 150 and 250, from embodiments shown in Figures 5 and 7) and two electrodes (electrodes 211, 213, 215), wherein each electrode comprises a base (bottom portion of the electrodes 211, 213, 215), and wherein one of said electrodes comprises an arm which projects from the base (elements 231, 233, 235), wherein the arm is attached, at one end, to the respective electrode base and (Figure 7 shows such a connection), at the other end, to an electrode attachment of the main body (Figure 7), wherein said arm is rotatable about 
Utilizing adhesives to maintain contact between the electrodes and the monitoring devices is standard practice, and though Lee does not disclose this explicitly it is likely employed. With that said, Lee ‘972 teaches a similar ECG monitoring device that explicitly mentions utilizing an adhesive surface ([0028] conductive silicone) for adhering and electrically contacting the electrodes (elements 2-3) to the medical subject ([0028]). It would have been obvious to the skilled artisan before the effective filing date to utilize the adhesive as taught by Lee ‘972 with the device of Lee in order to adhere the device to the user during use.
Regarding claim 11, Lee discloses that the rotatable attachment of the arm comprises a clamp (opening within the arm near 211a as per Figures 10-11) rotatable about a round electrical terminal (Figures 10-11 at electrical terminal 211a).
Regarding claim 12, Lee is silent on arm having two arm sections articulatable about each other. Lee discloses that the arm is comprised of a first arm section (element 1 as per Figure 11) and a second arm section (1’ on the right as per Figure 11), and wherein the two arm sections are rotatably articulated between themselves (they can rotate about the joint at 124). Lee ‘972 shows that the skilled artisan can include multiple arm sections attached to each other in series. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the arm sections as taught by Lee ‘972 with the device of Lee in order to allow for additional 
Regarding claim 14, Lee discloses that the electrode attachments to the main body of the device are located in a surface of said device at the middle of the device height (Figures 7-8b).
Claims  4, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Lee ‘972, and in further view of Oster et al. US Publication 2011/0077497 (hereinafter Oster).
Regarding claim 4, Lee is silent on the flexibility. Oster discloses wherein said arm is flexible (element 106 which is described as a viscoelastic material, [0067]). It would have been obvious to the skilled artisan before the effective filing date to utilize a flexible material as taught by Oster with the device of Lee in order to aid in conforming the device to the skin of the user and to make the device more comfortable as a whole. 
Regarding claim 7, Lee is silent on the arm and layers being specifically insulating though it is extremely unlikely they are conductive in nature as it would render the device inoperable for its intent. Oster discloses that the arm comprises an electrically insulating flexible tab (element 106 is broken into two parts including 164 and 166 which are  made of plastic as mentioned above) which comprises an electrically conductive cable for connecting between the electrode base and the electrode attachment of the main body ([0232] which details the conductive cable 139/158 can be within the tab 130), wherein the tab and cable being arranged such that the cable is electrically insulated from contact with the subject body (element 130 encapsulates the cabling and as such isolates it from the body, see [0232] and Figure 
Regarding claim 8, Lee discloses the conductive core (element 111a, and unlabeled throughout the remaining figures) but does not explicitly disclose that the surrounding layers are in fat insulating though as mentioned above, if conductive would render the device inoperable for its intended purpose. Oster discloses that the arm comprises a conductive core mounted (162) between two flat non-conductive materials (elements 164 and 166, see also [0060] and [0067]). It would have been obvious to the skilled artisan before the effective filing date to utilize the conductor and insulating layers as taught by Oster with the device of Lee as predictable results would have ensued (transmission of the obtained signals while insulating them from tissue as is well-known and desirable in the physiological monitoring arts).
Regarding claim 9, Lee discloses a standard wire at 111a, but is silent on the other possible choices. Oster teaches that the conductive core is made of a flat laminar metallic wire ([0058][0083] which details that the conductive core can be a flat printed material or a laminate), a twisted multi-filament wire or a micro-coaxial, core and shield separated by an insulator, cable ([0058] which details the conductor wire 162 being coated with a shield). Oster shows these to be art recognized equivalents to a standard wire as is used in most ECG devices. It would have been obvious to the skilled artisan before the effective filing date to utilize the conductor and insulating layers as taught by 
Regarding claims 10 and 16, Lee is silent on the material choice. Oster discloses that the flat non-conductive materials are made of polymer, fabric, cellulose or combinations thereof (rubber as per [0060][0067]). It would have been obvious to the skilled artisan before the effective filing date to utilize a flexible material as taught by Oster with the device of Lee in order to aid in conforming the device to the skin of the user and to make the device more comfortable as a whole.
Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Del Mar in view of Oster.
Regarding claim 7, Del Mar does not disclose how the signals go from the electrode the housing and though would require some type of conductive medium, provides no extensive detail. Oster discloses that the arm comprises an electrically insulating flexible tab (element 106 is broken into two parts including 164 and 166 which are  made of plastic as mentioned above) which comprises an electrically conductive cable for connecting between the electrode base and the electrode attachment of the main body ([0232] which details the conductive cable 139/158 can be within the tab 130), wherein the tab and cable being arranged such that the cable is electrically insulated from contact with the subject body (element 130 encapsulates the cabling and as such isolates it from the body, see [0232] and Figure 1). It would have been obvious to the skilled artisan before the effective filing date to utilize the conductor and insulating layers as taught by Oster with the device of Del Mar as predictable results would have 
Regarding claim 8, Del Mar is silent on the claimed configuration. Oster discloses that the arm comprises a conductive core mounted (162) between two flat non-conductive materials (elements 164 and 166, see also [0060] and [0067]). It would have been obvious to the skilled artisan before the effective filing date to utilize the conductor and insulating layers as taught by Oster with the device of Del Mar as predictable results would have ensued (transmission of the obtained signals while insulating them from tissue as is well-known and desirable in the physiological monitoring arts).
Regarding claim 9, Del Mar is silent on the conductive medium utilized to transmit the signals. Oster teaches that the conductive core is made of a flat laminar metallic wire ([0058][0083] which details that the conductive core can be a flat printed material or a laminate), a twisted multi-filament wire or a micro-coaxial, core and shield separated by an insulator, cable ([0058] which details the conductor wire 162 being coated with a shield). Oster shows these to be art recognized equivalents to a standard wire as is used in most ECG devices. It would have been obvious to the skilled artisan before the effective filing date to utilize the conductor and insulating layers as taught by Oster with the device of Del Mar as predictable results would have ensued (transmission of the obtained signals while insulating them from tissue as is well-known and desirable in the physiological monitoring arts).
Regarding claims 10 and 16, Del Mar is silent on the material choice. Oster discloses that the flat non-conductive materials are made of polymer, fabric, cellulose or combinations thereof (rubber as per [0060][0067]). It would have been obvious to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794